COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Roy Eugene Ussery v. The State of Texas

Appellate case number:   01-18-00540-CR

Trial court case number: 1459846

Trial court:             338th District Court of Harris County

       Appellant’s Motion for Rehearing En Banc is DENIED.

Judge’s signature: __/s/ Richard Hightower__________________
                   Acting for the Court

The en banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Hightower, and Countiss. Justice Landau did not participate.


Date: __April 7, 2020_____